Citation Nr: 0933398	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
residuals of a dislocated left shoulder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a decision dated in December 2007, the Board denied the 
Veteran's appeal to reopen his claim, and he appealed the 
decision to the United States Court of Appeals For Veterans 
Claims (Court).  In December 2008, the Veteran, through his 
attorney, and the Secretary of Veterans Affairs, submitted a 
Joint Motion For Remand (Motion).  In an Order also dated in 
December 2008, the Court granted the Motion, vacated the 
December 2007 Board decision, and remanded the case to the 
Board for further appellate review consistent with the 
Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The basis for the motion is that the notice issued the 
Veteran pursuant to Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), did not fully 
comply with the notice requirements for an application to 
reopen a prior claim.  Specifically, the parties agreed the 
prior VCAA notice letters did not delineate with sufficient 
particularity, the reasons why the Veteran's prior claim(s) 
was denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This deficiency can be cured on remand.

The Veteran also asserts via his attorney's August 2009 
letter that there is insufficient evidence of a diligent 
search for inpatient treatment he received at Selfridge Air 
Force Base (AFB), MI, at some time between August 1, 1970, 
and July 31, 1971.  The attorney notes it is unclear as to 
whether National Personnel Records Center (NPRC) conducted a 
search for 1971 in addition to 1970, and whether clinical or 
hospital inpatient records were searched.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to reopen a claim, as well 
as how a disability rating and effective 
date  is determined in the event service 
connection is allowed, as outlined by the 
Court in Kent v. Nicholson, supra.  The RO 
is reminded that the pre-August 31, 2001, 
legal standard for reopening a claim is 
the one applicable to the Veteran's 
application.

2.  The RO shall again ask NPRC to conduct 
a search for clinical or hospital 
inpatient treatment records of treatment 
of the Veteran at Selfridge AFB, MI, for 
the period August 1, 1970, to July 1, 
1971.  Please request NPRC to certify that 
the search was conducted for the entire 
period.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard.

3.  Then review the Veteran's claim in light 
of any additional evidence obtained and take 
appropriate additional development of action 
as indicated.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



